DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed under the After Final Amendment Consideration Program (AFCP 2.0) on July 1, 2022, has been entered.  Claim 1 has been amended.  Claims 5-7, 9, 10, and 12 have been cancelled.  Thus, the pending claims are 1-4, 8, and 11.  
Said amendment renders moot the claim rejection under 35 USC 112 as set forth in section 4 of the last Office action (Final Rejection mailed April 1, 2022).  
Additionally, the finality of the rejection of the last Office action is hereby withdrawn since the claim limitation of a crimp ration of 16% or more in claim 9 was inadvertently unaddressed.  


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,175,038 issued to Tung et al., as evidenced by US 4,159,617 issued to Allan, US 2012/0233951 issued to Phillips, US 2015/0031837 issued to Favis et al., and US 3,525,134 issued to Coon.
Tung discloses bulked continuous filament (BCF) carpet yarns having a high level of bulk (abstract).  Carpets tufted of said yarns have a superior balance of carpet bulk and newness retention (abstract).  The preferred BCF yarns are nylon yarns, but polyester yarns are also suitable for the invention (col. 3, lines 34-39).  When polyester is employed, appropriate adjustments of the bulk levels and newness retention values shown in the figures for nylon 6,6 and processing variables due to different melting temperatures would be required, but said adjustments may be envisioned by those of ordinary skill in the art (col. 3, lines 39-41 and col. 5, lines 33-40). The BCFs have a trilobal cross-sectional shape with a modification ratio of 1.4-4.0 and a denier per filament of 10-25 (col. 2, line 63-col. 3, line 1).  The yarns made from the BCFs have a yarn bulk level of at least 35 and a denier of 800-2000 (col. 3, lines 1-4 and col. 4, lines 9-10).  Tung teaches known tufted carpets comprise BCF yarns tufted into a primary backing and a latex adhesive backing coated thereon to fix the tufts (i.e., appellant’s at least one backing layer) (col. 1, 14-25).  The pile layer weight may range from 0.68-1.70 kg/m2 (680-1700 gsm) (col. 3, lines 26-31).  The BCFs are extruded from a spinneret, quenched, drawn, bulked, cooled, and wound into yarn (col. 4, line 66-col. 5, line 33).  
While Tung does not explicitly teach the shape of the crimped BCF, the reference teaches the filaments are texturized by a bulking jet according to US 3,535,134 issued to Coon (col. 7, lines 33-39).  Coon discloses “This invention relates to apparatus for use in treating synthetic filaments with hot gas or steam to introduce a random curvilinear crimp…” (col. 1, lines 29-31).  Thus, the bulked filaments of Tung have a random curvilinear (e.g., wavy) crimp which falls within the scope of applicant’s “sinuous crimp shape.”  
Tung explicitly teaches the invention of claims 1-4 and 8 with the exceptions (a) the polyester is polyethylene terephthalate (PET), (b) the BCR has a crimp ratio of 16% or more, and (c) the tufted carpet has a wear resistance level according to MS343-15 standard of a grade 3 or more. 
Regarding exception (a), while Tung teaches polyester filaments, the reference fails to explicitly teach said polyester is polyethylene terephthalate.  However, it is well known in the textile art in general and the carpet art in particular that PET is the most common type of polyester within the class of polyesters.  Appellant was previously given Official Notice of this fact in the Non-Final Office action (December 18, 2020).  Although appellant did not properly traverse said Official Notice, which resulted in said fact being taken as admitted prior art, the Allan, Phillips, and Favis references were cited in the Final Office action (April 2, 2021, section 15) as evidence that polyethylene terephthalate (PET) is the most common type of polyester.  Specifically, the Allan reference states:
For satisfactory application as carpet face yarn or pile liners or fiberfill, the fiber must be a crimped fiber and should preferentially possess a bending recovery in excess of about 40%.  Polyethylene terephthalate, the most commonly produced polyester may be produced with a maximum fiber bending recovery in the range 45 to 55%. (Col. 1, lines 58-64)

See also, Phillips and Favis, which teach, respectively:  
The carpet layer 14 may be made from a range of materials.  For instance, the raised surface of the carpet, or pile, may be made from Nylon, olefin, polypropylene, polyester (polyethylene terephthalate, commonly abbreviated PET), wool, etc. (Section [0064])

The term “polyester” as a specific material most commonly refers to polyethylene terephthalate (PET). (Section [0070])

Thus, the fact that PET is the most common type of polyester within the class of polyesters in the textile art in general and the carpet art in particular is clearly capable of instant and unquestionable demonstration as being well-known.  As such, one of ordinary skill in the art would at once envisage Tung’s teaching of polyester carpet filaments to include polyethylene terephthalate.  In order to anticipate, a reference must identify something falling within the claimed subject matter with sufficient specificity to constitute a description thereof within the purview of 35 U.S.C. § 102.  In re Schaumann, 572 F.2d 312, 317 (CCPA 1978).  Further, to anticipate, one skilled in the art must be able to “at once envisage” the claimed subject matter in the prior art disclosure.  In re Petering, 301 F.2d 676, 681 (CCPA 1962).  Hence, Tung’s teaching of polyester inherently encompasses polyethylene terephthalate and exception (a) is met by the Tung reference.  
Regarding exception (b), while the objective of Tung is to produce a high bulk BCF yarn, the reference does not measure bulk levels by a crimp ratio property.  However, it is reasonable to presume that a crimp ratio property of 16% or more is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., polyester bulked continuous filament having the claimed cross-sectional modification ratio and denier per filament) and in the similar production steps (i.e., extruded from a spinneret, quenched, drawn, bulked, cooled, and wound into yarn and tufted into a primary backing) used to produce the BCF carpet. Specifically, Tung teaches texturing the nylon filaments with hot air jets (i.e., nozzles), wherein the filaments exit the jets onto a perforated rotating drum where air is vacuumed through the perforations and water is misted to quench said filaments (col. 5, lines 12-22).  Tung teaches the residence time of the yarn on the bulking drum results in better cooling and higher bulk in the final yarn product (col. 5, lines 27-31).  The reference also teaches polyester BCF are made by a similar process, but with varying temperatures dependent upon the melting point of said polyester, which can be envisioned by a skilled artisan (col. 5, lines 34-40).  Note the present invention discloses increases in the crimping ratio of PET BCF are achieved by quenching after thermally texturizing, wherein said bulked filaments are quenched with cooling water or cooling air at the outlet of the texturing nozzle or by sucking air through the cooling drum located at the lower end of the texturing nozzle (specification, page 7, lines 17-20).  Hence, it is reasonable to presume that the claimed crimp ratio property of 16% or more would be inherent to a PET BCF yarn made according to the teachings of Tung.   
Additional support of this presumption of inherency can be found in Tung’s teaching of yarn crimp elongation (YCE) (i.e., Tung’s method of measuring bulk levels in the BCF yarns).  Figure 1 of the reference discloses a bulk crimp elongation (BCE) of an exemplary nylon 6,6 BCF of least about 17-26% (i.e., above line A) (col. 4, lines 16-30), which may be converted to a yarn crimp elongation (YCE) of at least about 21-30% (col. 6, lines 43-45).  Working examples of nylon 6,6 have a BCE of 23-40%, which converts to a YCE of about 27-43% (Table 1).  While not equivalent in variables, Tung’s YCE measurement and calculation (col. 6, lines 1-45) are substantially similar to the crimp ratio measurement and calculation disclosed in appellant’s specification (page 12, lines 7-17).  In other words, despite different time, yarn length, and load variables, the prior art method and appellant’s method both measure the degree of bulk in BCF yarns by means of boiling a yarn sample, drying said sample, hanging said sample and cutting to a specified length, loading said sample, and measuring the new yarn length (Tung, col. 6, lines 1-45 and specification, page 12, lines 7-17). So, while the particular variables may differ, Tung’s teaching of a nylon 6,6 BCF having high bulk levels of 21-30% and 27-43% as measured by YCE would suggest an approximate correlation to a high bulk level for a nylon 6, 6 BCF as measured by crimp ratio of 16% or more.  Tung teaches polyester BCF may be substituted for the nylon 6,6 wherein appropriate adjustments of bulk levels and newness retention values shown in the figures for nylon 6,6 would be required (col. 3, lines 39-41).  While Tung does not explicitly teach the claimed crimp ratio for a PET BCF, Tung’s objective is to produce BCF carpet yarns, including polyester BCF yarns, having high levels of bulk (abstract).  Hence, it is reasonable to presume that a PET BCF made according to the Tung invention would inherently meet applicant’s claimed crimp ratio of 16% or more.  The burden is upon appellant to prove otherwise.  In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed crimp ratio would obviously have been provided by the process disclosed by Tung.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, exception (b) is anticipated by or obvious over the Tung reference. 
	Regarding exception (c), although Tung does not explicitly teach the limitation of a wear resistance level according to MS343-15 standard of 3 or more, as measured with a Taber abrasion tester (specification, page 13, line 14-page 14, line 13), it is reasonable to presume that said limitation is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., polyester bulked continuous filament having the claimed cross-sectional modification ratio and denier per filament tufted into a primary backing to form a carpet having the claimed face weight) and in the similar production steps (i.e., extruded from a spinneret, quenched, drawn, bulked, cooled, and wound into yarn and tufted into a primary backing) used to produce the carpet.  Note the reference teaches a carpet appearance retention as measured by a Vetterman drum test (i.e., a measure of a carpet’s resistance to wear) and evaluated on a scale of 1-5 (col. 6, line 58-col. 7, line 13).  Some working examples of nylon 6,6 have a newness retention (NR) of 3 or above, wherein a rating of 3 is moderately worn sample after 20,000 cycles (col. 8, lines 15-20 and Tables 1 and 2).  Tung’s disclosed NR ratings for carpet wear, although not measured by the same test method as appellant, would be indicative of good wear resistance according to appellant’s test methods.  Tung teaches polyester BCF may be substituted for the nylon 6,6 wherein appropriate adjustments of bulk levels and newness retention values shown in the figures for nylon 6,6 would be required (col. 3, lines 39-41).  So, while Tung does not explicitly teach the claimed wear resistance level for a PET BCF, it is reasonable to presume Tung’s PET BCF would meet applicant’s claimed wear resistance level.  The burden is upon appellant to prove otherwise.  In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed wear resistance would obviously have been provided by the process disclosed by Tung.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, exception (c) and claims 1-4 and 8 are rejected as being anticipated by or obvious over the cited Tung reference.  


Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,175,038 issued to Tung et al., as evidenced by US 4,159,617 issued to Allan, US 2012/0233951 issued to Phillips, US 2015/0031837 issued to Favis et al., and US 3,525,134 issued to Coon.as applied to claim 1 above, in view of US 2004/0151870 issued to Theiss.
Tung teaches the BCF yarns are tufted in to a primary backing, but fails to teach a suitable backing material.  Additionally, Tung fails to teach a precoat (i.e., first coating layer to fix the pile tufts) and a second coating layer comprising polyethylene or ethylene-vinyl acetate (EVA). However, such carpet backing constructions are well-known in the art.  For example, Theiss disclose it is known in the art to provide tufted automotive carpets comprising face yarns tufted into a primary backing comprising a spunbond polyester nonwoven fabric, a precoat comprising polyethylene, and 30-80 osy (1017-2712 gsm) of an EVA backing (section [0003]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a spunbond polyester primary backing for the primary backing of Tung.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to finish the tufted carpet of Tung with a precoat and 30-80 osy of an EVA backing in order to produce a tufted carpet suitable for use in an automobile.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 11 is rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive. 
Applicant traverses the prior art rejection of the claims by arguing Tung does not inherently meet the claim limitation of “a sinuous crimp shape having a crimp ratio of 16% or more” (Amendment, paragraph spanning pages 6-7 – page 12, 4th paragraph).  Applicant’s arguments are based upon data from test results conducted by applicant showing that a crimp ratio of 16% corresponds to a YCE of around 47% (Amendment, paragraph spanning pages 6-7 – Table, page 7).  
Said arguments are found unpersuasive since applicant has not presented such test data in declaration form.  Note applicant has been previously asked to properly present any test data in a Declaration under 37 CFR 1.132 as required by MPEP 716.  (See the Advisory Action mailed June 8, 2021, 6th paragraph and the Examiner’s Answer mailed November 23, 2021, section 4.  Also note, despite the improper format of the data, said data was reviewed and commented upon in the Examiner’s Answer.) 37 CFR 1.132 states, “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.” Applicant has yet to file any such declaration.  Therefore, the Office will not continue to respond to arguments based upon improperly submitted test data.  Hence, applicant’s arguments are found unpersuasive and the above prior art rejections stand.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 1, 2022